Since there is an apparent ambiguity the order appealed from is modified in the exercise of discretion to the extent hereinafter indicated, and as so modified is otherwise affirmed, without costs to either party. All of the language of paragraph fourteenth of the amended answer is stricken except the following: “In July, 1949, plaintiff sponsored and attended the Bill of Rights Conference. During the course of said conference plaintiff spoke in criticism of the Federal Bureau of Investigation and of alleged denials of Civil rights to Communists.” Special Term correctly indicated that “ it is immaterial and prejudicial” as to what others did. Settle order. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.